Citation Nr: 0842123	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from January 1958 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran's appeal originally encompassed 16 issues.  In 
January 2007, following favorable RO decisions regarding the 
issues of asthmatic bronchitis and bilateral hearing loss, 
the veteran's representative notified VA that the veteran 
wished to withdraw all issues on appeal except the issue of 
service connection for CAD as reflected in the title page.

However, the veteran subsequently sent correspondence 
directly to the Board in January 2008 requesting 
reconsideration not only of service connection for CAD, but 
also of service connection for degenerative joint disease of 
the left knee (an issue that was originally on appeal) and 
initial rating in excess of 10 percent for the service-
connected degenerative joint disease of the right thumb 
(service connection granted in a July 2006 rating decision 
and notice of disagreement filed in September 2006).

Whereas the RO appropriately closed the two issues above 
after notification of withdrawal of all issues on appeal 
other than CAD, the Board finds that the veteran's 
correspondence in January 2008 constitutes a new claim for 
service connection for degenerative joint disease of the left 
knee and for a rating in excess of 10 percent for the 
service-connected left thumb disability.  Those issues are 
hereby referred to the RO for appropriate development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of service connection for CAD has been 
accomplished.

2.  The veteran is competently diagnosed with CAD.

3.  Competent medical opinion is at least in equipoise in 
stating that the veteran's CAD is causally related to 
military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by CAD is due to disease or injury that 
was incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(d), 3.304, 3.385 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran is shown by VA and private medical treatment 
records to have CAD. Accordingly, the first element of 
service connection - medical evidence of a claimed disability 
- is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the file contains 
contradictory opinions regarding a relationship between the 
veteran's diagnosed CAD and his military service.

In support of the veteran's claims are letters from two 
private cardiologists, Dr. MS (dated in September 2006) and 
Dr. JYH (dated in December 2007).  Dr. MS is the veteran's 
current cardiologist in Thailand, while Dr. JYH is the 
veteran's current cardiologist in the United States.  Dr. MS 
stated that the veteran's condition more likely than not 
developed during military service; Dr. JYH stated that the 
veteran's CAD was more likely than not present during 
military service and likely exacerbated by military service.  
Both cardiologists cited specific complaints of chest pain 
and tightness during service, indicating that they had access 
to at least some of the veteran's service treatment records.

The file also contains a March 2005 medical report from Dr. 
TP, the veteran's attending internist in Thailand, stating 
that according to the history of relevant chest symptoms the 
veteran's CAD more likely than not developed during military 
service and continued to develop during subsequent years.  
Dr. TP stated he had obtained his information from military 
and civilian medical records, medical examinations, 
laboratory findings, X-rays, magnetic resonance imaging (MRI) 
diagnostics, and interviews with the veteran. 

A contrary opinion was rendered by VA physician Dr. MH in May 
2007.  Because the veteran lives overseas in Thailand, Dr. MH 
reviewed the claims file including STR but did not examine 
the veteran.  Dr. MH stated that the veteran's symptoms 
during service were shown to be noncardiac in nature; the 
veteran had a history of lobectomy of the lung that could 
have given rise to the chest discomfort rather than CAD.  Dr. 
MH concluded that CAD was due to independent factors and not 
related to military service; accordingly, it is more likely 
than not that CAD was not present during service and not 
related to service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds the medical opinions of record 
are at least in equipoise for the reasons stated below.

First, the probative value of medical evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 4 Vet. App. 467, 470-71.  Drs. MS, TP and JYH, as 
the veteran's treating physicians, had the opportunity to 
examine the veteran, while the VA reviewer Dr. MH did not.

The Board notes in this regard that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 
Vet. App. 467, 471-73.  However, the Board finds that, all 
else being equal, the opinions of three physicians who had 
actually examined a patient are more likely to be more 
probative than the opinion of one physician relying 
exclusively on review of the record.

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Dr. MH, the VA reviewer, expressly had access to the 
veteran's STR, but Drs. MS, TP and JYH also cited to in-
service treatment with such specificity that the Board 
concludes they also had access to STR.  The Board accordingly 
finds that the probative value of the three opinions is in 
equipoise in regard to access to prior clinical records.

Finally, other factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
In that regard, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The rationale cited by Dr. MH was that cardiac symptoms 
appeared 14 years after discharge from service, and treatment 
records prior to that time made no mention of any symptoms of 
CAD.  However, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  Further, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case the veteran's lay account of 
symptoms during and after military service support later 
diagnoses by Drs. MS, TP and JYH.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board accordingly finds that the claim of service 
connection for CAD must be allowed.  


ORDER

Service connection for coronary artery disease is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


